iiSmCOURT OF APPEALS
                                    No. 12-14-00016-CV 1 12th CoUrtoLAfflato&S^
                               IN   THE    COURT   OF    APPEALS
                       TWELFTH COURT OF APPEALS DISTJF
                                         TYLER,    TEXAS


JUAN    ENRIQUEZ,                             §         APPEAL FRpMCMi^kll)
Appellant,                                    §
                                              §
v.                                            §         JUDICIAL DISTRICT COURT

RICK    THALER,   ET   AL.,
Appellees.                                    §         ANDERSON COUNTY,     TEXAS

                  APPELLANT'S        MOTION FOR      EXTENSION OF     TIME
                         TO    FILE      MOTION    FOR   REHEARING

TO THE    HONORABLE JUDGES          OF    SAID COURT:

        Juan Enriquez,        Appellant,      moves the Court for an extension

of time to file his Motion for Rehearing, showing as follows:

                                              I.


        The Court entered its decision affirming judgment on July 8,

2015.     Appellant is not certain whether he has until July 23,

2015,    or July 26,     2015, due to mail notice,             to file his motion

for rehearing.         Thus, he requests a fifteen day extension to

August 10, 2015, to file his motion for rehearing.                         No previous e>4«vfor prison inmates.

     WHEREFORE, PREMISES CONSIDERED, Appellant prays that his

motion be granted and that he be given until August 10, 2015,
to file his motion for rehearing.

                                  Respectfully submitted,



                                 \Julan   Enri/i
                                 _2/Z7122
                                  TDCJ-Michael
                                  2664    FM   2054
                                  Tennessee Colony,   TX 75886

                        Certificate of Service

     I, Juan Enriquez, certify that a correct copy of the above
motion was served by placing same in the United States mail,
postage prepaid, on July 20, 2015, addressed to Brianna Webb,
Assistant Attorney General, P. O. Box 12548, Capitol Station,
Austin,   TX 78711.




                      Mailbox Filing Verification

     I, Juan Enriqeuz, under penalty of perjury, declare that
the foregoing motion for extension of time was filed on July 20,
2015, by placing same in the Institutional Mail System, first
class mail, postage prepaid, addressed to Clerk, Twelfth Court
of Appeals, 1517 West Front Street, Suite 354, Tyler, TX 75702.
Executed on July 20,    2015.